Per Curiam:
Providencia Irizarry, in behalf and in representation of her minor son, Ellis Hernán Irizarry, and as mother with patria potestas over him, filed an action for damages against the People of Puerto Rico. Defendant filed a motion to dismiss for insufficiency which was denied, and after the case was tried the trial court made the following findings of fact:.
■ “1. — The minor plaintiff, Ellis- Hernán Irizarry, fatherless, is under the patria potestas of his mother, Providencia Irizarry, in whose company he lives at barrio ‘Candelaria’ of Lajas, Puerto Rico. At the" time of the accident which gave rise to this action, the minor was eight years old and in the second grade.
“2. — On December 27, 1948, at about nine o’clock in the morning, the minor plaintiff was walking along the public road of the afóre-cited barrio ‘Candelaria’ of the Municipality of Lajas in search of some ‘grass’ for his‘guinea pig.’ At the edge of the road he found a cardboard cartridge about .4 % inches long which he took immediately to his house nearby and once in the back-yard he removed the cardboard and uncovered a copper-liké tube 1*4 inches long and as thick as his small finger with a ‘little wire’ attached to one of its ends, which he put' on a stone and struck with á machete. In so doing the small artifact .exploded in the minor’s face leaving him unconscious and causing him injuries whicfi were treated at Lajas’ hospital and later at the Municipal Hospital of Mayagüez. The. evidence *742shows that the discovery of the cap by the minor plaintiff and the explosion thereof were continuous acts without the knowledge or interference of the mother or of any other person. The mother became aware of the accident after the explosion. There is nothing in the evidence tending to show that the minor plaintiff knew the dangerous nature of the artifact which he found. According to his own uncontroverted testimony, he had never before seen one like it.
“3. — As a result and consequence of the accident the minor plaintiff has lost totally and permanently the vision of his left eye. According to Dr. C. W. Dunscombe, the specialist who attended the minor, there was need to remove from the injured eye multiple foreign bodies and to close a perforation in the center of the cornea. In the opinion of the doctor, the left eye must later be removed since even without sight it is very susceptible to irritation. There is in any case the danger of ‘sympathetic ophtalmia’ of his right eye.
“4. — At the time of the aforesaid accident, the defendant, the People of Puerto Rico, was carrying out the extension of the aforesaid road of the barrio ‘Candelaria/ of the Municipality of Lajas under the administration and control of its Department of the Interior with its own employees and under the direction and supervision of officers and agents of that governmental agency. In the performance of the work the defendant, through his employees, used dynamite caps which were fired with explosives and liable to blast by shock. The evidence satisfactorily shows that the dynamite caps and explosives used' by the defendant in the aforesaid work were identical with the cap and cardboard implement found by the minor plaintiff at the edge of the road being reconstructed and identical with the small tube or copper like object with its ‘little wire’ which he discovered upon removing the cardboard and which later exploded when he struck it against the stone with the machete. The evidence also satisfactorily shows that one or four days before the accident the aforesaid employees of the defendant had employed dynamite caps in their work and that specifically, about two days previously, dynamite had been exploded at about one hundred meters from the house of the minor plaintiff. The evidence believed by the court further shows that although the place of the explosions was examined and cleaned by the employees of the defendant, at times whole explosives remained in the road, some of which were later found at the place where *743the minor plaintiff found the cap,whose explosion caused him the damages for which he now claims compensation.
“5. — From the facts and circumstances related in paragraph'' 2 and 4 ante, it appears and we so conclude as a matter off fact, that the cartridge found by the minor plaintiff and whose explosion at his hands caused him the damages described, was a dynamite cap of the kind used by the defendant in th.e aforesaid work, which remained unexploded in the road; that the defendant, through his employees, was negligent in permitting such caps to be left or to remain unexploded in the road after the explosion of the others used for that purpose and that this negligence was the proximate, direct and efficient cause of the accident described and of the consequent damages to the minor plaintiff.”
Both parties have appealed from the judgment granting-plaintiff a compensation of $3,000.00, plus costs. Since plaintiff’s appeal refers exclusively to the amount of damages awarded to him, we shall first discuss the errors assigned by the defendant.
The first is to the effect that the trial court erred in denying its motion to dismiss. The alleged error was not committed. By Act No. 229 of 1950 (Sess. Laws, p. 586) Providencia Irizarry was authorized to file in behalf and in representation of her son a civil action against the People of Puerto Rico' claiming damages “independently of the fact that the People of Puerto Rico may have or not acted through a special agent in the transactions or events which caused the accident.” 1
*744The sovereign cannot be sued without its consent. Campis v. People, 67 P.R.R. 366, and cases cited at page 368. Ordinarily the People of Puerto Rico (now the Commonwealth of Puerto Rico) is liable for damages only when it acts through a special agent.2 It gave its consent to be sued in an action for damages in general terms by Act No. 76 of 1916, as amended in 1928. Besides it gave its consent to plaintiff herein, specifically by Act No. 229 of 1950. In granting plaintiff authority to file suit it relieved him of the aforesaid statutory provision of § 1803 of the Civil Code. Having been so relieved, the plaintiff did not have to prove that the People of Puerto Rico acted through a special agent. The case is the same as if it were a private employer, responsible for the actions of his agents within the scope of their employment. See Rodríguez v. People, ante, p. 377. Under the circumstances, the trial court did not err in deciding that the complaint states facts constituting a cause of action nor in denying the motion to dismiss brought by the defendant.
 The next error assigned.by the defendant is to the effect that the trial court erred in deciding that the People was negligent and in concluding that such negligence was the proximate cause of the damages suffered by the minor.
The findings of fact of the trial court have sufficient evidentiary support. From those findings it appears that at that time the minor was eight years old; that on December 27, 1948 the minor was walking along a public road at, whose edge he found a cardboard cap about 4% inches long; *745that he had never seen one like it; that he immediately took it to his house, which was nearby, and once in the back yard he removed the cardboard, finding inside a copperlike tube about an inch and one fourth long with a small wire attached .to one of its ends, which he placed on a stone and struck with a machete; that in so doing, the small artifact exploded in plaintiff’s fáce causing him injuries which resulted in the loss of sight in his left eye; that at the time of the accident the defendant was carrying out the extension of the road of barrio Candelaria, under the administration and through its Department of the Interior, with its own employees and under the direction of its officers; that in the execution of that work the defendant used dynamite cartridges which were identical with the ones found by the minor; that between one and four days before the accident the employees of the defendant had employed dynamite caps in the aforesaid work; and that although the place where the explosives were used was examined and cleaned by the defendant’s employees, at times there remained in the road whole explosives, some of which were later found at the place where the minor plaintiff found the caps whose explosion caused the damages for which he now claims compensation. In view of these facts, we must conclude that the defendant was negligent and that such negligence was the immediate cause of the action.
 We can not conclude, however, that the minor plaintiff was guilty of contributory negligence. At that time he was eight years old. He had never seen dynamite caps nor explosives similar to the ones he found, and he was not aware of the danger to which he was exposed in manipulating the same. Children of tender age — as plaintiff — are not required to conform to the standards- of behavior which is reasonable to expect of adults, and their conduct should be judged by .the standards of behavior to be expected from a child of similar age, intelligence and experience under similar circumstances to those appearing in this case. Alvarez v. Hernández, 74 P.R.R. 460; Cruz v. Rivera, 73 P.R.R. 632; *746Figueroa v. Picó, 69 P.R.R. 372; Castro v. Gonzalez, 58 P.R.R. 369.
The majority of the courts in the United States have established liability on the part of a defendant in circumstances similar to or identical with those in the case at bar: negligence of a defendant in leaving explosives at places accessible to children and a subsequent positive act of a child in producing the explosion when pounding the explosive against an object. See 10 A.L.R. 2d 22 et seq. At.page 116 the following is stated:
“Generally speaking, the courts, as in cases involving other types of explosives, have held in most cases that where blasting supplies are used or stored in such a manner as to leave them accessible to children, the particular acts of the child in taking and exploding articles of this nature do not as a matter of law constitute an independent intervening cause, so as to relieve the defendant of liability for his original negligence, at least where the child is not possessed of sufficient intelligence or understanding to realize fully the danger involved.”
The third and last error assigned by defendant is that the lower court erred in sustaining the complaint and in ordering him to pay the amount of $3,000.00. The only error assigned by the plaintiff challenges the amount of compensation as insufficient. Therefore, both errors may be considered jointly.
From the findings of facts set forth, it. appears that the minor plaintiff has totally and permanently lost the vision in his left eye, and according to the opinion of the specialist who attended him, his eye also must me removed later since there is danger of sympathetic ophthalmia in the right eye, that is, there is danger that the minor may become totally blind. Considering the former conclusions, we believe that a greater compensation should have been granted. We consider that it should be increased to the sum of $15,000.00.
The judgment appealed from must be modified in the manner indicated and, as modified, it is affirmed.

 Act No. 229 of 1950 insofar as pertinent reads:
“Section 1. — Providencia Irizarry, of Lajas, Puerto Rico, is hereby authorized, to sue The People of Puerto Rico in behalf and in representation of her minor son, Ellis Hernán Irizarry, for the recovery of damages alleged to have been sustained by said minor when injured in an accident suffered while a road in barrio Candelaria of Lajas, Puerto Rico, was under construction-. .
“Section 2. — Providencia Irizarry is hereby1 authorized to file the said action without first having- to comply with the requisite of prior posting of bond provided for by Act No. 76 of April 13, 1916, as amended by Act No. 11 of April 18, 1928, and independently of the fact that The People of Puerto Rico may have or not acted through a special agent in the transactions or events which caused the accident.” (Italics ours.)


 Section 1803 of the Civil Code, 1930 edition, as amended by Act No. 120 of 1943 (Sess. Laws, p. 372) insofar as pertinent provides:
“Section 1803. — The obligation imposed by the preceding section is demandable not only for personal acts and omissions, but also for those of the persons for whom they should be responsible.
“The People of Puerto Rico is liable in this sense when it acts through a special agent, but not when the damage may have been caused by the official to whom properly it pertained to do the act performed, in which case the provisions of the preceding section shall be applicable.